         Case 1:20-cr-00040-BAH Document 216 Filed 04/22/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )
                                                   )
                v.                                 ) CRIMINAL NO.: 1:20-CR-040
                                                   )
  JESSICA JOHANNA OSEGUERA                         )
  GONZALEZ,                                        )
        also known as “Jessica Johanna             )
        Castillo” and “La Negra,”                  )
                                                   )
                 Defendant.                        )

       GOVERNMENT’S RESPONSE TO FEBRUARY 25, 2021 MINUTE ORDER

       On the evening of January 20, 2021, the defendant filed a Motion to Dismiss for Brady

Violations or, in the Alternative, for Sanctions, see Dkt. No. 171 (“Motion”) (refiled as Dkt. No.

190). Thereafter, following a request by the government, the defendant moved to withdraw that

motion so that the government could evaluate whether information contained therein revealed

information that the government considers sensitive and protected from disclosure under the

Protective Order (Dkt. No. 24). See Dkt. No. 172. On February 22, 2021, the Court granted the

motion to withdraw the original document, and it was removed from the public docket. See

Minute Order, Feb. 22, 2021.

       The defendant refiled the Motion, Dkt. No. 194, under seal at the government’s request,

and the government filed a motion to seal, Dkt. No. 191, on February 24, 2021. The motion to

seal was granted by the Court in a Minute Order on February 25, 2021, which also ordered the

government to submit, within 30 days after the conclusion of trial, a further explanation whether

the entire filing must remain under seal and whether filing a redacted version of the document is

appropriate in light of information made public at trial.
         Case 1:20-cr-00040-BAH Document 216 Filed 04/22/21 Page 2 of 3




       The government submits that for the reasons described in the motion to seal, Dkt. No.

191, any redactions to the defendant’s Motion would unnecessarily reveal sensitive law

enforcement information. Because an unredacted filing of the motion will better protect the

government’s interests, the Motion docketed at 194 may be unsealed in its entirety at this time.


Respectfully submitted this 22nd day of April, 2021.


                                             Arthur G. Wyatt, Chief
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice


                                     By:             /s/
                                             Kate Naseef, Trial Attorney
                                             Brett Reynolds, Trial Attorney
                                             Kaitlin Sahni, Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-0917




                                                2
     Case 1:20-cr-00040-BAH Document 216 Filed 04/22/21 Page 3 of 3




                              CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing (ECF)

system with the United States District Court for the District of Columbia to counsel of record

for the defendant, this 22nd day of April, 2021.




                                  By:    /s/
                                         Kate Naseef
                                         Trial Attorney
                                         Narcotic and Dangerous Drug Section
                                         Criminal Division
                                         U.S. Department of Justice




                                             3
